UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto . Commission file number 0-33347 Ambassadors Group, Inc. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 91-1957010 (I.R.S. Employer Identification No.) Dwight D. Eisenhower Building 2001 South Flint Road Spokane, WA (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (509) 568-7800 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): o Large acceleratedfiler þ Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes þ No The number of shares outstanding of the registrant’s Common Stock, $0.01 par value, as of October 18, 2010 was 18,938,149. AMBASSADORS GROUP, INC. FORM 10-Q QUARTERLY REPORT TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Comprehensive Income 3 Consolidated Statements of Changes in Stockholders’ Equity 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item3. Quantitative and Qualitative Disclosures About Market Risk 26 Item4. Controls and Procedures 26 PART II – OTHER INFORMATION Item1. Legal Proceedings 27 Item1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item6. Exhibits 27 SIGNATURES 28 EXHIBIT INDEX PART I FINANCIAL INFORMATION Item1. FINANCIAL STATEMENTS AMBASSADORS GROUP, INC. CONSOLIDATED BALANCE SHEETS (UNAUDITED) As of September 30, 2010 and December 31, 2009 (in thousands, except share and per share data) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Available-for-sale securities and other Foreign currency exchange contracts Prepaid program costs and expenses Accounts receivable Deferred tax asset — 25 Total current assets Property and equipment, net Available-for-sale securities Intangibles Goodwill Other long-term assets Total assets $ $ LIABILITIES Current liabilities: Accounts payable and accrued expenses $ $ Participants’ deposits Deferred tax liability — Other liabilities Total current liabilities Deferred tax liability 54 Total liabilities Commitments and Contingencies (Note 10) STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value; 2,000,000 shares authorized; none issued and outstanding — — Common stock, $.01 par value; 50,000,000 shares authorized; 18,938,149 and 19,006,265 shares issued and outstanding, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the consolidated financial statements. -1- AMBASSADORS GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the three and nine months ended September 30, 2010 and 2009 (in thousands, except per-share amounts) Nine months ended September 30, Three months ended September 30, Net revenue, non-directly delivered programs $ Gross revenue, directly delivered programs Gross revenue, internet and advertising Total revenue Cost of sales, directly delivered programs Cost of sales, internet and advertising 95 Gross margin Operating expenses: Selling and marketing General and administrative Total operating expenses Operating income Other income (expense): Interest and dividend income Foreign currency and other income (expense) 1 ) 15 — Total other income Income before income tax provision Income tax provision Net income $ Net income per share — basic $ Weighted-average common shares outstanding – basic Net income per share — diluted $ Weighted-average common shares outstanding –diluted The accompanying notes are an integral part of the consolidated financial statements. -2- AMBASSADORS GROUP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) For the three and nine months ended September 30, 2010 and 2009 (in thousands) Nine months ended September 30, Three months ended September 30, Net income $ Unrealized gain on foreign currency exchange contracts, net of income tax provision of$92, $3,116, $810, and $598 Unrealized (loss) gain on available-for-sale securities, net of income tax benefit (provision) of$235, ($30), $62 and ($114) ) 53 ) Comprehensive income $ The accompanying notes are an integral part of the consolidated financial statements. -3- AMBASSADORS GROUP, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (UNAUDITED) For the nine months ended September 30, 2010 and 2009 (in thousands) Accumulated Additional Other Common Stock Paid-In Retained Comprehensive Shares Amount Capital Earnings Income (Loss) Total Balances, December31, 2008 $ $ 6 $ $ ) $ Net income — Stock options exercised 43 1 — — Stock–based compensation expense — Excess tax benefit from stock-based compensation — — 25 — — 25 Stock redemptions ) (1 ) ) — — ) Restricted stock grant 9 — Dividend to shareholders ($0.18 per share) — — — ) — ) Other comprehensive income, net of income taxes — Balances, September 30, 2009 $ Accumulated Additional Other Common Stock Paid-In Retained Comprehensive Shares Amount Capital Earnings Income (Loss) Total Balances, December31, 2009 $ Net income — Stock options exercised 1 — — Stock–based compensation expense — Excess tax benefit from stock-based compensation — — 77 — — 77 Stock redemptions ) (4 ) ) — — ) Restricted stock grant 21 — 3 — — 3 Dividend to shareholders ($0.18per share) — — — ) — ) Other comprehensive loss, net of income taxes — ) ) Stock consideration for acquisition 2 — — Balances, September 30, 2010 $ The accompanying notes are an integral part of the consolidated financial statements. -4- AMBASSADORS GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the nine months ended September 30, 2010 and 2009 (dollars in thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income tax benefit ) ) Stock-based compensation Excess tax benefit from stock-based compensation ) ) Loss on sale of assets — Write-down of property and equipment Loss on foreign currency contracts — Change in assets and liabilities: Accounts receivable and other current assets Prepaid program costs and expenses ) ) Accounts payable, accrued expenses, and other current liabilities Participants’ deposits ) ) Net cash provided by operating activities Cash flows from investing activities: Proceeds from sale of available-for-sale securities Purchase of available for sale securities ) ) Proceeds from sale of property and equipment 75 19 Purchase and construction of property and equipment ) ) Purchase of intangibles ) ) Adjustments to goodwill — ) Net cash used in investing activities ) ) Cash flows from financing activities: Dividend payment to shareholders ) ) Repurchase of Common Stock ) ) Proceeds from exercise of stock options Excess tax benefit from stock-based compensation 77 25 Capital lease payments and other — ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of the consolidated financial statements. -5- AMBASSADORS GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. Organization Ambassadors Group, Inc. (“Ambassadors,” “Company,” “we,” “us,” or “our,”) is a leading educational company that organizes and promotes worldwide international and domestic educational travel programs for students, athletes and professionals, and provides over eight million pages of online research content through www.bookrags.com. These unaudited consolidated financial statements include the accounts of Ambassadors Group, Inc. and our wholly owned subsidiaries, Ambassador Programs, Inc. (“Ambassador Programs”), BookRags, Inc. (“BookRags”), World Adventures Unlimited, Inc. (“World Adventures Unlimited”), Ambassadors Unlimited, LLC and Marketing Production Systems, LLC. All significant intercompany accounts and transactions, which are of a normal recurring nature, are eliminated in consolidation. Our Company is organized into two reporting segments, 1) “Ambassador Programs and Other,” which provides educational travel services to students, professionals, and athletes through multiple itineraries within five travel program types, and 2) “BookRags,” which provides online research capabilities through book summaries, critical essays, online study guides, lesson plans, biographies, and references to encyclopedia articles. 2. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and Article10 of RegulationS-X. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”), have been condensed or omitted in accordance with such rules and regulations, although management believes the disclosures are adequate to prevent the information presented from being materially misleading. In the opinion of management, all adjustments (consisting of normal recurring items) considered necessary for a fair presentation have been included. Operating results for the three and nine months ended September 30, 2010, are not necessarily indicative of the results that may be expected for the year ending December31, 2010. For further information, refer to the financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December31, 2009. Certain reclassifications from 2009 amounts have been made to conform to the three and nine months ended September 30, 2010 financial statement presentation with no effect on previously reported net income, retained earnings, or cash flow from operations. 3. BookRags Acquisition On May 15, 2008, we acquired 100 percent of the outstanding common shares of BookRags. BookRags is an educational research website providing book summaries, critical essays, online study guides, biographies and references to encyclopedia articles. BookRags operates in an adjacent space to student travel and education. BookRags’ core audiences of students, parents and teachers overlaps with our key demographic and will enable us to expand our reach into new media and online channels where this target audience continues to spend more and more time. These reasons were considered in determining the purchase price which resulted in goodwill being recorded for the acquisition. The aggregate purchase price for BookRags through September 30, 2010 is $12.3 million, including $8.5 million in cash paid to the prior owners upon the closing of the transaction, $2.9 million or 233,584 shares of Common Stock issued to the prior owners on May 17, 2010 based on contract terms, $0.6 million in tax payments made on the seller’s behalf, and $0.3 million of acquisition expenses. In accordance with the purchase agreement, the purchase price could increase up to $3 million based on future earn-out provisions that will be measured and recorded as of December 31, 2010. If required earnings thresholds are met,the amounts will be added to goodwill. -6- AMBASSADORS GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - (Continued) The following table summarizes the estimated fair values of the assets acquired and liabilities assumed as of September 30, 2010 (in thousands): Assets Current assets $ Intangible assets Goodwill Total assets acquired Liabilities and net assets acquired Current liabilities Total liabilities assumed Net assets acquired $ The difference between the total purchase price and the fair value of tangible and intangible assets and liabilities was recorded as goodwill. 4. Investments and Fair Value Measurements Fair value is defined as the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. When determining fair value, we consider the principal or most advantageous market in which we would transact, and we consider assumptions that market participants would use when pricing the asset or liability, such as inherent risk, transfer restrictions, and risk of non-performance. Our financial instruments are measured and recorded at fair value. Our non-financial assets, (including: property and equipment, intangible assets, and goodwill), are measured at fair value when there is an indicator of impairment and recorded at fair value only when an impairment charge is recognized. Fair value is determined for assets and liabilities and establishes a three-tiered value hierarchy into which these assets and liabilities must be grouped, based upon significant levels of inputs as follows: - Level 1 – Quoted prices in active markets for identical assets or liabilities. - Level 2 – Observable inputs, other than Level 1 prices, such as quoted prices in active markets for similar assets and liabilities, quoted prices for identical or similar assets and liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data. - Level 3 – Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. This includes certain pricing models, discounted cash flow methodologies and similar techniques that use significant unobservable inputs. -7- AMBASSADORS GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) The following tables summarize the composition of our investments at September 30, 2010 and December 31, 2009 (in thousands): Classification on Balance Sheet September 30, 2010 Amortized Cost Unrealized Gains Unrealized Losses Aggregate Fair Value Cash and cash equivalents Short-term available -for-sale securities Long-term available- for-sale securities Auction rate securities (“ARS”) $ $
